Exhibit 10.1

FASTECH INTEGRATED SOLUTIONS, LLC.

SERVICES AGREEMENT

This Services Agreement (this “Agreement”) is made as of August 4, 2006 by and
between FASTECH INTEGRATED SOLUTIONS, LLC., with offices at 401 Parkway Drive,
Broomall, PA (“Fastech”), and PRESCIENT APPLIED INTELLIGENCE, INC, with offices
at 1247 Ward Avenue Suite 200 West Chester PA 19380 (“Prescient”).

WHEREAS, Prescient desires Fastech to provide, and Fastech desires to supply to
Prescient, certain services in connection with the housing, operation and
support of Prescient’s systems production environment on the terms and
conditions provided for in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and agreement and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is acknowledged, the
parties, intending to be legally bound, agree as follows:

1. GENERAL. The services to be provided by Fastech to Prescient under this
Agreement (the “Services”), the fees to be paid therefor, and other related
terms and conditions are specified in detail in the Schedule(s) attached to this
Agreement (which are incorporated herein by reference).

2. CONTRACT TERM. This Agreement shall commence on the date first above written
and shall continue in effect for so long as the Agreed Term, or any extension
thereof, of any Schedule is in effect. Prescient’s rights to use the Services
delineated on any Schedule shall begin on the Commencement Date and continue for
the period specified in the Schedule (the “Agreed Term”). Thereafter, each
Schedule shall automatically renew for successive renewal terms of equal
duration to the Agreed Term, unless either party gives written notice of
termination to the other at least one hundred twenty (120) days before the end
of the then current Agreed Term.

3. FEES AND EXPENSES. (a) Prescient shall pay Fastech for the Services, on a
monthly basis as specified in the Schedules (the “Monthly Fees”). All Monthly
Fees shall be invoiced by Fastech in advance at the billing address defined in
the applicable Schedule. All other fees and any out-of-pocket expenses
reasonably incurred by Fastech on behalf of Prescient shall be invoiced by
Fastech on an as-and-when-incurred basis. Prescient shall pay each invoice
within thirty (30) days following its receipt thereof.

(b) All amounts specified in this Agreement are exclusive of any applicable
value-added, use, sales, excise, service, property, or other taxes or
contributions, which Prescient shall pay. Unpaid invoices shall be considered
“Past Due” as of the 35th day following the invoice date. Past Due invoices
shall accrue interest at the lower of (a) 18% per annum or (b) the maximum legal
rate, commencing the 35th day following the invoice date and continuing until
paid in full.

4. CONFIDENTIALITY. “Confidential Information” means all information disclosed
by one party to the other in connection with this Agreement, but does not
include any information to the extent that: (a) the information is or becomes
publicly available through no fault of the recipient, (b) is already known to
the recipient, or (c) is rightfully obtained by the recipient from independent
sources which have no obligation of confidentiality to the disclosing party.
Each party’s Confidential Information shall be held in strict confidence by the
recipient, using the same standard of care as the recipient uses to protect its
own confidential information of a similar nature, but in no event less than a
reasonable degree of care, and shall not be used or disclosed by the recipient
for any purpose except as necessary to implement or perform this Agreement.
Without limiting the generality of the foregoing, Confidential Information
includes (i) Prescient’s data and software, and the details of Prescient’s
computer operations and procedures, (ii) Fastech’s physical security systems,
access control systems, specialized network equipment and techniques, pricing
and use policies, and (iii) the terms of this Agreement. A disclosing party’s
Confidential Information represents trade secrets of the disclosing party, which
has great value to the disclosing party. The parties acknowledge and agree that
any breach of the recipient’s obligations under this Section 4 likely shall
cause irreparable injury for which there likely is no adequate remedy at law and
with respect to which the damages likely will be difficult to ascertain and
that, in addition to any other remedies, the non-breaching party shall be
entitled to obtain injunctive relief to prevent or minimize any breach of this
Section 4.

5. TERMINATION. If either party materially breaches this Agreement and the
breach is not cured within the cure period specified below, then the
non-breaching party may terminate this Agreement or any Schedule under which the
breach occurs, effective within one hundred twenty (120) days following the
failure to timely cure, by giving written notice to the breaching party. With
respect to Prescient’s payment obligations, the cure period shall be ten
(10) days after receipt of Fastech’s written notice of non-payment. With respect
to all other obligations of either party under this Agreement, the cure period
shall be thirty (30) days after receipt of written notice describing the breach,
provided that, if a longer period is reasonably required to cure the breach and
the cure is promptly begun, such cure period shall be extended for as long as
the cure is being diligently prosecuted to completion.

Any use of the Services by Prescient in any manner or for any purpose other than
those defined in this Agreement shall constitute a material breach of the
Agreement by Prescient for which Fastech may terminate the Agreement by
providing five (5) days’ advance written notice to Prescient, unless Prescient
cures such breach to Fastech’s reasonable satisfaction within such five
(5) days. The Services shall at all times be used in compliance with Fastech’s
then-current use and privacy policies and the policies, regulations, and/or
rules of Fastech’s underlying carriers, which policies, regulations, and/or
rules have been provided to Prescient (“Policies”).

Any Schedule under this Agreement shall immediately terminate, without notice,
for any violation of any law, rule, regulation or policy of any government
authority having jurisdiction over Fastech or by reason of any decision of a
court or other government authority having jurisdiction which prohibits Fastech
from furnishing the Services as required under this Agreement.

6. USER RESPONSIBILITIES. The parties acknowledge and agree that, without
limiting anything else contained herein, Prescient shall have the sole
responsibility, at its expense, for

 

1



--------------------------------------------------------------------------------

providing any and all data, information and materials, and for performing any
and all activities, so described as Prescient’s responsibility in the Schedules
(“Prescient Materials”). Except to the extent explicitly stated in this
Agreement, in no event shall Fastech incur any obligation or liability with
respect to the Prescient Materials. In no event shall Fastech be responsible for
problems arising from defects or deficiencies in the Prescient Materials or the
inability to provide the Services caused thereby or by the failure of Prescient
to cooperate with Fastech with respect thereto.

7. POST-TERMINATION OBLIGATIONS. Upon termination of this Agreement for any
reason, Prescient, at its sole expense, shall have [four (4)] months to remove
the Prescient Materials from the Fastech facility(ies) at which they are located
and shall restore that facility to substantially the same condition as of the
date of this Agreement. Prescient shall reimburse Fastech for any costs or
expenses incurred by Fastech resulting from that removal and for services
Fastech provides in connection with the removal of the Prescient Materials.

8. LIABILITY AND INDEMNIFICATION. EXCEPT AS SPECIFICALLY STATED IN THIS
AGREEMENT, FASTECH MAKES NO REPRESENTATIONS OR WARRANTIES, AND DISCLAIMS ALL
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, WRITTEN OR ORAL, ARISING
FROM COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE OF TRADE, OR OTHERWISE,
INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF TITLE,
NON-INTERFERENCE, NON-INFRINGEMENT, ACCURACY, MERCHANTABILITY, QUALITY, SYSTEMS
INTEGRATION, AND FITNESS FOR A PARTICULAR PURPOSE. WITHOUT LIMITING THE
FOREGOING, FASTECH DOES NOT WARRANT THAT THE SERVICES WILL BE UNINTERRUPTED,
ERROR-FREE, OR COMPLETELY SECURE.

UNDER NO CIRCUMSTANCES SHALL FASTECH’S TOTAL LIABILITY UNDER THIS AGREEMENT
EXCEED THE TOTAL OF ALL FEES ACTUALLY PAID BY PRESCIENT TO FASTECH UNDER THE
SCHEDULE UNDER WHICH THE LIABILITY AROSE, DURING THE TWELVE (12) MONTH PERIOD
PRECEDING THE DATE UPON WHICH THE LIABILITY AROSE.

IN NO EVENT SHALL FASTECH BE LIABLE TO PRESCIENT OR ANY OTHER PERSON OR ENTITY
FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE, EXEMPLARY OR
EXTRA-CONTRACTUAL DAMAGES OF ANY KIND WHATEVER ARISING FROM OR IN CONNECTION
WITH THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, LOST PROFITS, LOST REVENUES,
OR LOSS OF BUSINESS, REGARDLESS OF LEGAL THEORY (INCLUDING, BUT NOT LIMITED TO,
NEGLIGENCE) WHETHER OR NOT FORESEEABLE, EVEN IF EITHER PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OR PROBABILITY OF SUCH DAMAGES AND EVEN IF THE REMEDIES
OTHERWISE PROVIDED BY THIS AGREEMENT FAIL OF THEIR ESSENTIAL PURPOSE. WITHOUT
LIMITING THE FOREGOING, FASTECH SHALL HAVE NO LIABILITY FOR ANY DAMAGE TO, LOSS
OF OR MISDIRECTION OF PRESCIENT’S DATA, SOFTWARE, DATA STORAGE MEDIA, EQUIPMENT
OR OTHER PROPERTY THAT OCCURS DURING CONNECTION, TRANSMISSION, OR USE BY
PRESCIENT OR FASTECH OF SAME IN CONJUNCTION WITH THE SERVICES. The remedies
specifically provided by this Agreement and the provisions of this Section
allocate between the parties hereto the risks under this Agreement, some of
which may be unknown or undeterminable. Such limitations were a material
inducement for the parties to enter into this Agreement, and the parties have
relied upon such limitations in determining whether to enter into this
Agreement.

Prescient shall indemnify, defend, and hold harmless Fastech (and its affiliates
and their respective employees and agents) from and against any and all claims,
actions, damages, losses, liabilities, obligations, risks, costs, fees
(including without limitation attorneys’ fees) and expenses resulting from or
arising out of (a) Prescient’s use of the Services, (b) any breach by Prescient
of its obligations under Section 4, (c) Fastech’s permitted use of Prescient
Materials, data, or information provided by Prescient, or (d) Prescient’s
performance under this Agreement. Fastech shall indemnify, defend, and hold
harmless Prescient (and its affiliates and their respective employees and
agents) from and against any and all claims, actions, damages, losses,
liabilities, risks, costs, fees (including without limitation attorneys’ fees)
and expenses resulting from or arising out of the grossly negligent acts or
omissions or willful misconduct of Fastech in its performance of the Services.

An indemnitor under this Section shall have the right to control the defense and
settlement of any and all claims and actions for which such indemnitor is
obligated to indemnify, hold harmless, and defend hereunder, but the indemnitee
shall have the right to participate in such claims, suits, proceedings, and
actions at its own cost and expense. An indemnitor shall have no liability under
this Section unless the indemnitee gives notice of such claim to the indemnitor
promptly after the indemnitee learns of such claim so as to not prejudice the
indemnitor. Under no circumstance shall either party settle, compromise, consent
to the entry of any judgment with respect to, or decline to appeal any claim or
action that is the subject of indemnification hereunder without the prior
written consent of the other party, which consent shall not be withheld or
delayed unreasonably.

9. FORCE MAJEURE. Neither party shall be liable for, nor shall either party be
considered in breach of this Agreement due to, any failure to perform its
obligations under this Agreement (other than a failure to pay money) as a result
of a cause beyond its control, including any natural calamity, act of God or a
public enemy, act of any military, civil or regulatory authority, change in any
law or regulation, disruption or outage of communications, power or other
utility (provided Fastech has exhausted its planned back-up solution), failure
to perform by any supplier or other third party, or other cause which could not
have been prevented with reasonable care.

10. NOTICE. All notices, consents and other communications under this Agreement
shall be in writing and shall be deemed to have been received on the earlier of
the date of actual receipt, and shall be sent via reputable overnight courier or
registered mail, return receipt requested, postage prepaid. Each party’s address
for notices is set forth at the beginning of this Agreement. Notices to Fastech
shall be sent to the attention of Contract Administration.

11. SOFTWARE/HARDWARE. Prescient acknowledges that Fastech is not the developer
of any of the software or hardware product(s) used to provide the Services.
Fastech shall not be responsible for the failure to meet any Service Level (as
defined in a Schedule) or for any damages if such failure or damages are caused
by the failure of any software or hardware to perform in accordance with its
specifications, except to the extent caused by Fastech’s gross negligence or
willful misconduct.

12. EQUIPMENT FAILURE. Any problems or service issues with Fastech-provided
equipment used to provide the Services shall be documented and resolved to
Prescient’s reasonable

 

2



--------------------------------------------------------------------------------

satisfaction as soon as reasonably practicable. Such problems or issues may be
resolved by the use of spare or replacement equipment equivalent to or better
than the affected equipment. In the event any such problems or issues are not
resolved within a timely manner, such problems or issues shall be promptly
escalated to higher levels of Fastech technical and managerial personnel in
accordance with the Escalation Matrix described below.

13. ESCALATION MATRIX. Fastech and Prescient shall maintain and regularly update
a detailed Escalation Matrix which shall identify the following: (1) the persons
to be contacted, including telephone and pager numbers and e-mail addresses, in
the event of technical errors or failures with respect to the Services; (2) the
severity level of each error or failure; (3) the target time to repair (TTR) of
each such problem (including an estimate of the total time which may elapse
during the repair strategy before identified Fastech and Prescient personnel
need to be notified); and (4) the time to management escalation (TTM) of each
problem (including an estimate of the total time which can elapse during the
repair strategy before identified Fastech and Prescient personnel need to be
notified).

14. MAINTENANCE. Fastech reserves the right to conduct routine maintenance
services on the third Sunday of every month from 12:00 a.m. to 4:00 a.m. local
time at the designated Fastech facility, or at any other time mutually agreed
upon by Prescient and Fastech. Emergency or non-routine maintenance may be
conducted at any time as may be reasonably necessary under the circumstances, as
determined by Fastech. Fastech shall not be responsible for the failure to meet
any Service Level or for any damages if such unavailability of Service(s) was as
a result of routine or emergency maintenance as specified in this Section.

15. CHANGES TO SCHEDULES. Each Schedule to this Agreement shall be reviewed
periodically and each party shall cooperate in good faith to adapt the Services
provided as quantities increase or change in any non-material way. No Schedule
shall be modified, nor shall any breach hereunder be waived, unless such
modification and/or waiver is in writing and signed by an authorized
representative of both parties.

16. ENTIRE UNDERSTANDING. This Agreement states the entire understanding between
the parties with respect to its subject matter, and supersedes all prior
proposals, negotiations and other written or oral communications between the
parties with respect to the subject matter of this Agreement. No modification of
this Agreement, and no waiver of any breach of this Agreement, shall be
effective unless in writing and signed by an authorized representative of the
party against whom enforcement is sought. No waiver of any breach of this
Agreement, and no course of dealing between the parties, shall be construed as a
waiver of any subsequent breach of this Agreement.

17. PARTIES IN INTEREST. Neither party may assign this Agreement or any rights
or delegate any obligations under this Agreement without the prior written
consent of the other party, which will not be unreasonably withheld.
Notwithstanding the foregoing, Fastech may assign this Agreement or any rights
or delegate any obligations under this Agreement to an affiliate or successor to
all or substantially all of Fastech’s business or assets covered by this
Agreement, without the prior written consent of Prescient. This Agreement shall
bind, benefit and be enforceable by and against both parties and their
respective successors and permitted assigns. No third party shall be considered
a beneficiary of this Agreement or entitled to any rights under this Agreement.

18. CONSTRUCTION. THIS AGREEMENT SHALL BE GOVERNED BY PENNSYLVANIA LAW, WITHOUT
REGARD TO ITS CONFLICTS OF LAW PRINCIPLES. The parties agree that any action or
suit brought between them shall be brought and resolved exclusively in a state
or federal court in Philadelphia, Pennsylvania, and that such courts shall have
exclusive jurisdiction over the subject matter and parties. In any action
relating to this Agreement, the prevailing party shall be entitled to recover
its reasonable attorney’s fees and court costs from the other party. If any term
or provision of this Agreement is held to be invalid or unenforceable, such term
or provision shall be altered to the extent necessary to render it valid and
enforceable, consistent with the parties’ intentions, and the remainder of this
Agreement shall continue to be valid and enforceable to the fullest extent
permitted by law or equity.

19. MISCELLANEOUS. Section headings are for convenience of reference only and
shall not affect the interpretation of this Agreement. The relationship between
the parties created by this Agreement is that of independent contractors, and
not as partners, joint venturers, or agents. Sections 3(b), 4, 7, 8, 10, 11, 18
and 19 shall survive any expiration or termination of this Agreement.

 

FASTECH INTEGRATED SOLUTIONS, LLC   PRESCIENT APPLIED INTELLIGENCE, INC

BY:

  

/s/ Richard Hirsch

  BY:  

/s/ Thomas W. Aiken

PRINT NAME:

   Richard Hirsh  

PRINT NAME:

 

Thomas W. Aiken

PRINT TITLE:

   CEO  

PRINT TITLE:

 

SVP & CFO

DATE SIGNED:

  

8/4/06

 

DATE SIGNED:

 

8/4/06

 

3



--------------------------------------------------------------------------------

SCHEDULE A

Hardware Relocation/Migration Services

COMMENCEMENT DATE*: August 4, 2006

TERM: N/A

FEE:

PRESCIENT BILLING ADDRESS: 1247 Ward Avenue Suite 200 West Chester PA 19380–
Attn: Accounts Payable

PRESCIENT NOTICE ADDRESS: 1247 Ward Avenue Suite 200 West Chester PA 19380 –
Attn: Jim Eckels

Fastech and Prescient will accomplish the relocation of Prescient hardware, set
forth in Schedule A, Exhibit 1, from its location (“Existing Facility”) to the
Fastech Facility. This work is agreed to be done per Fastech’s proposal to
Prescient dated December 29th, 2005 and completed prior to the commencement of
the hosting services described in this agreement The information contained in
this schedule is for reference purposes only and does not constitute an
obligation for Fastech to provide any additional services.

Fastech shall perform the migration of Prescient’s system from the Existing
Facility to the Fastech Facility as follows:

 

  1. Fastech and Prescient shall set up Prescient’s environment at the Fastech
Facility. Set up will include: verifying OS and patches; verifying HP-UX
configurations; verifying file system layouts; installing Oracle software;
creating seed database; implementing backups; and testing recoveries.

 

  2. Prescient shall take a snapshot of production database on the Existing
Site, which will include: verifying the space requirements; implementing the
database snapshot; and taking the database snapshot. Production database
downtime is not required.

 

  3. Prescient shall transfer the snapshot from the Existing Site to the Fastech
Facility, verifying the network and the transfer rate and validating the
transferred snapshot.

 

  4. Prescient shall build a standby database at the Fastech Facility by:
creating a layout of the snapshot; building the standby database; backing up the
standby database.

 

  5. Prescient shall shut down the production database on the Existing Site and
shall verify that all applications are down. Fastech shall take a snapshot of
the changes/deltas.

 

  6. Prescient shall bring up the production database on the Fastech Facility
by: transferring deltas from the Existing Site to Fastech Facility; applying
deltas to the standby database; bringing up the standby database; verifying the
integrity of the database; bringing up the Applications; backing up the
database.

 

  7. After the new environment setup is completed on the Fastech Facility, a
trial run [should] be conducted from step 2 to step 6. Benchmark will be taken.
After the trial run, step 2 to step 6 can be repeated, multiple times if
necessary, for actual migration. The trial run does not require production
database downtime. It is understood that the snapshot and standby database may
become corrupted. In this case, step 2 to step 6 may have to be repeated.

 

  8. Migration of Prescient’s data from the Existing Facility to the Fastech
Facility shall be performed as provided in Schedule A, Exhibit 4. Fastech will
provide 3 Mb dedicated bandwidth from Yipes Communications. During the migration
process, Fastech will provide additional bandwidth (requirements to be
determined) to accommodate data transfer from the Existing Facility to the
Fastech Facility.

 

4



--------------------------------------------------------------------------------

SCHEDULE A, EXHIBIT 1

Hardware List

 

Name

   Primary IP address    GSP IP    Role    Model    Serial   

Config

   OS   

Notes

OMEGA1    172.25.1.11    172.25.1.245    Database/
Application
server    HP 9000/800 N4000    40CC0FK80U    N4000 with 6 x 750 Mhz, 6 GB mem, 2
x 36 GB disk, CD or DVD drive, 4 network cards, 2xFiber channel card, HP-UX 11i,
racking kit    HP-UX 11.11    6x750MHz CPU; 6144 MB MEM OMEGA2    172.25.1.12   
172.25.1.244    Application/
Database server    HP 9000/800 N4000    40DD0FK15Y    N4000 with 6 x 750 Mhz, 6
GB mem, 2 x 36 GB disk, CD or DVD drive, 4 network cards, 2xFiber channel card,
HP-UX 11i, racking kit    HP-UX 11.11    6x750MHz CPU; 6144 MB MEM GAMMA1   
205.132.37.81    172.25.1.250    Web Server    HP 9000/800 L2000    USS41193EA
   L2000 with 2 x 540Mhz, 2 GB mem 2x36 GB disk, CD or DVD drive, 3 network
cards, HP-UX 11i, Racking kit    HP-UX 11.11    2x540MHz CPU; 2048 MB MEM GAMMA2
   205.132.37.82    172.25.1.249    Web Server    HP 9000/800 L2000   
USS413299H    L2000 with 2 x 540Mhz, 2 GB mem 2x36 GB disk, CD or DVD drive, 3
network cards, HP-UX 11i, Racking kit    HP-UX 11.11    2x540MHz CPU; 2048 MB
MEM GAMMA5    205.132.37.14    172.25.1.248    Communication/
Infrastructure
server    HP 9000/800 L2000    USS41255EM    L2000 with 2 x 540Mhz, 2 GB mem
2x36 GB disk, CD or DVD drive, 3 network cards, HP-UX 11i, Racking kit, 2x 2Gb
Fiber channel card. (A6795)    HP-UX 11.11    2x540MHz CPU; 2048 MB MEM GAMMA6
   205.132.37.15    172.25.1.247    Communication/
Infrastructure
server    HP 9000/800 L2000    USS41308A9    L2000 with 2 x 540Mhz, 2 GB mem
2x36 GB disk, CD or DVD drive, 3 network cards, HP-UX 11i, Racking kit, 2x 2Gb
Fiber channel card. (A6795)    HP-UX 11.11    2x540MHz CPU; 2048 MB MEM OMEGA15
   172.25.1.21       Chainlink
Server    HP Proliant DL360    GBJ53200DD    Dual Xeon 3.0 Ghz Rackmount (Rails
Included),1 GB RAM, 2 x 36GB 10k U320 SCSI hdd, Integrated U320 Smart Array 6i
Controller, Embedded NC7782 Dual Port NIC,HP Storageworks 2GB FC HBA    Win2000
Advanced
server    2x3GHz

OMEGA16

   172.25.1.22       Chainlink
Server    HP Proliant DL360    GBJ5310479    Dual Xeon 3.0 Ghz Rackmount (Rails
Included),1 GB RAM, 2 x 36GB 10k U320 SCSI hdd, Integrated U320 Smart Array 6i
Controller, Embedded NC7782 Dual Port NIC,HP Storageworks 2GB FC HBA    Win2000
Advanced
server    2x3GHz ZETA5    205.132.37.11       Border Firewall    Cisco PIX
515E-UR    888 09 19 4723       Cisco IOS
7.01    Primary border Firawall ZETA6    205.132.37.12       Border Firewall   
Cisco PIX 515E-FO    888 09 24 3936       Cisco IOS
7.01    Failover border Firewall

SCHEDULE B

On Demand Hosting Services

COMMENCEMENT DATE*: August 4, 2006

TERM: 36 Months

TOTAL MONTHLY FEE: $36,400

SETUP FEE: Waived

Fastech DESIGNATED FACILITY :

401 Parkway Drive

Broomall, PA 19008

PRESCIENT BILLING ADDRESS: 1247 Ward Avenue Suite 200 West Chester PA 19380–
Attn: Accounts Payable

 

PRESCIENT NOTICE ADDRESS: 1247 Ward Avenue Suite 200 West Chester PA 19380 –
Attn: Jim Eckels

 

--------------------------------------------------------------------------------

* Prescient acknowledges that the capacity on which the Services will be
provided will be available within sixty (60) days of Schedule execution.

 

5



--------------------------------------------------------------------------------

SERVICES:

I. Systems Support

Scope

Fastech will provide hosting and support services for Prescient’s Advanced
Commerce environment. Any expansion or enhancement to the environment may be
subject to additional charges. Fastech will submit any quotes or estimates to
Prescient for approval prior to any work or implementation of the change.

 

•   Hardware Footprint: Prescient hardware is enclosed in three standard
cabinets and may be expanded by one additional cabinet at no additional charge.

 

•   Monitoring: Fastech will monitor devices, events, and provide systems
backups as specified below.

 

•   Database Administration: DBA services include database monitoring according
to metrics specified by Prescient and Fastech and monitoring database backups.

 

•   Standard Bandwidth: Fastech will provide Prescient with 3Mb dedicated
internet bandwidth. Fastech will expand bandwidth based on Prescient request.
Any charges for bandwidth increases are billed in 30 day increments.

Systems Monitoring & Escalation

The Fastech data center has operators on duty 24/7/365. A toll free number is
available for support. Systems monitoring and escalation responsibilities and
procedures are set forth in Exhibit B, Schedule 1 and are in place to notify the
appropriate member of IT in the event of any problem that the operator on duty
is not capable of resolving. Operators are required to check all servers using
monitoring software that updates every two minutes and physically check at the
box every hour. Operators are trained to attempt resolve issues based on a list
of acceptable conditions and actions. If they are unable to rectify the issue on
their own, they will call the appropriate IT staff member based on time windows
to be defined. Depending upon the issue, the primary contacts shown below will
be contacted:

 

Name

 

Issues

John Gibbons   Unix OS, HP servers, Backup on Network, Windows Martin McCann  
Routing, Network, VPN, Windows Matt Kropiewnicki   Database

The primary contact would determine the problem and, if necessary, work with the
designated Prescient team member to resolve.

Fastech will check logs for errors or warnings in the operating system and
database to be proactive in identifying issues. Operating system patches and
upgrades will be evaluated and implemented on an agreed upon schedule between
Prescient and Fastech. Only those deemed necessary by both parties will be
implemented.

Hardware Support

Fastech will provide Prescient with a recommended hardware support plan that
will correspond to and reinforce the Service Levels established in the Hosting &
Managed Services Agreement. All hardware will be supported by the appropriate
vendor.

Software Support

Fastech will support all Operating system software. In the event of an unusual
issue with HP-UX, HP can be contacted under the software support agreement to
rectify the situation. Likewise, a ticket can be opened with Microsoft should
something unforeseen arise with a Windows server. Fastech will be proactive with
support by checking logs daily to confirm optimal performance.

Backup Requirements

Backups will be performed by Fastech, incorporated into the Fastech backup
strategy utilizing Fastech’s existing tape library. Fastech will ensure that
hardware and media are sufficient to have the capability of backing up 300GB
of data daily. Backups will be run based on the frequency and requirements
listed in the table below. Daily differential backups will be performed, with
full backups performed weekly. Full backups will be stored offsite weekly for a
2 week period at secure location. Monthly backups will be stored offsite for 12
month rotation. Backups will be monitored for successful status. Failed backups
will be scheduled to run within 24 hr period, time determined by Prescient.

 

6



--------------------------------------------------------------------------------

  •   Backups are performed daily (7 days a week – year round) or more often
(see Frequency)

 

  •   Tapes are taken to the secure off site storage on a weekly rotation.

 

  •   End of month tape from all volumes is stored in secure off site storage
for 12 months and is replaced with new tape.

 

  •   Non end of month tape is rotated every month

 

  •   Backups should avoid system’s peak usage time whenever possible.

 

  •   Recovery tests should be performed 2 times per year, and after each
modification of backup procedure or major system change.

 

  •   Backup failures should be resolved and followed by successful backup
within 24 hours (no more than 48 hours).

 

  •   Daily backups should start as late as possible but finish by the midnight
everyday

 

  •   Daily report of backup status should be provided (list of backup jobs /
status).

List of volumes, which need to be backed up every day:

 

Server

  

Mount point

   Frequency    Notes Omega1   

/home

/disk01

/disk10

/disk13

/disk14

/disk15

   Daily
Daily
Every 2 hours
Every 2 hours
Daily
Daily    Omega2   

/disk01

/home

/viabatch1

/viafiles

/viaap1

/viaap2

/viaap3

/viaap4

/auth1

/auth2

/filereg

/viasupport

   Daily    Primary App server Gamma5   

/home

/cyclone

/comm1

   Daily    Gamma6    /home    Daily    Gamma1   

/opt/web/vialink.com

/usr/local/apache2/conf

/usr/local/apache2/modules

/usr/local/sources

/home

   Daily    Gamma2   

/opt/web/vialink.com

/usr/local/apache2/conf

/usr/local/apache2/modules

/usr/local/sources

/home

   Daily   

 

7



--------------------------------------------------------------------------------

1. Non-regular backups

On the 1st of each month, a recovery tape will be created on all servers
(bootable tape with backup of all OS volumes).

List of servers:

 

  1. Omega1

 

  2. Omega2

 

  3. Gamma1

 

  4. Gamma2

 

  5. Gamma5

 

  6. Gamma6

 

  7. Omega15

 

  8. Omega16

Other non-regular backups can be requested based on need.

2. Oracle Backup Interaction

The standard backup agent must be able to initiate, and backup Oracle database
backup on disk independently. There should be no interactions between Oracle
backup and the standard backup agent.

II. Administrative Functions

Environment Changes

Any changes to the production Prescient environment must first be approved by an
authorized Prescient employee. A Process Change form will be sent to Prescient
that identifies the recommended changes and associated details. The form will be
sent via email. The form must be approved prior to the change being performed.

In the event that a written approval can not be obtained by Prescient, a verbal
approval is acceptable in emergency situations. As soon as a report can be
filed, it must be sent to Prescient and written approval should be provided.

Changes to the environment may be requested by either Fastech or Prescient.

Procedure Changes

Changes related to contact methods, contact personnel, monitoring and backup
procedures would qualify as a procedure change. Some procedure changes may also
be determined to include a change in scope and may require changes in monthly
fees.

Any changes to procedures should be requested in writing with a complete
description of the change and any and all pertinent information required by
Fastech to research and implement the change. Once the change has been fully
documented, and agreed upon in writing by both parties, Fastech will initiate
the change.

Procedure changes include but are not limited to the following:

 

•   Devices monitored

 

•   Events monitored

 

•   Services monitored

 

•   Backup frequencies

 

•   Off Site rotation

 

•   Contact personnel

 

•   Escalation procedures

System Changes

Changes related to system layout, system devices or environment, would qualify
as a system change. Most system changes may also be determined to include a
change in scope and may require changes in monthly fees.

Change requests for system changes should be requested in writing with a
complete description of the change and any and all pertinent information
required by Fastech to research and implement the change. All changes must be
fully documented, and agreed upon in writing by both parties

System changes include but are not limited to the following:

 

•   System configuration

 

8



--------------------------------------------------------------------------------

•   System design

 

•   Supported hardware

 

•   Domain Name System (DNS)

 

•   Device naming

 

•   Services supported

Scope Changes

Changes related to system or procedures which are determined to qualify as a
change in scope may require changes in monthly fees. These changes may include
changes to number of devices, or types and quantity of devices or services to be
monitored

Change requests for scope changes should be requested in writing with a complete
description of the change and any and all pertinent information required by
Fastech to research and implement the change. All changes must be fully
documented, and agreed upon in writing by both parties. System changes include
but are not limited to the following:

 

  •   Network expansion

 

  •   Addition of LAN segments at existing site(s)

 

  •   Design and feature enhancements

 

  •   Configuration changes

 

  •   Support for additional protocol(s)

 

  •   Implementation of enhanced features

Incident Reports

Incident reports will be used to identify two issue levels. Level I issues are
identified as any issues that require production down time. These issues must be
documented and provided to Prescient within four business hours of resolution.

Level II issues are those that do not require downtime, but are necessary for
preventive maintenance. These issues must be documented and reviewed in the
weekly status meeting.

All issues will be maintained in one Incident Report. The report will contain
the following information; Incident Date, Incident Level, Reported By, Down
Time, Description, Status, Owner and Resolution Date.

Daily Backup Reports

The Account Manager will send Prescient a report that contains the list of
backup jobs and status for each job. The frequency of the report will be
mutually agreed upon between Prescient and Fastech.

III. Physical Requirements

Connectivity Requirements

The data center can provide the ability for redundant ISP connectivity. Upon
agreement, Fastech can provide Prescient with bandwidth from 1Mb to 1Gb.

Electrical Requirements

The data center will have 8 x L620R receptacles, 4X 110v outlets (modem,
visitor, monitor, etc) as well as redundant electrical.

Space Requirements

Space will be allocated in the data center to host a minimum of four standard
size racks with the possibility to grow.

 

9



--------------------------------------------------------------------------------

IV. Personnel

Project Team

The project team includes, but is not limited to an Account Manager, HP-UX
Administrator, Network Administrator, Oracle DBA, and a knowledgeable Microsoft
Windows Administrator. Prescient will have the right of refusal for any
resources that do not meet their standards.

Service Level Agreement

Fastech shall meet the service levels for the supply of services as set forth in
Schedule B, Exhibit 2.

 

10



--------------------------------------------------------------------------------

Schedule B, Exhibit 1

Escalation Procedures and Monitoring Responsibilities

Prescient has engaged a third party (SMS) to provide hardware warranty
maintenance and support, Fastech IT contacts are authorized to initiate a ticket
with SMS.

List of Devices to be monitored by Fastech

 

Label

  

Device Role

   IP Address    Services
Monitored  

Event Type

   Notification   

Trend Report

Types

Zeta5_Inside    Primary External Firewall    205.132.39.11      Device Down, UP
   Email    Interface Usage
(BPS) Gamma1       205.132.39.81    Web   Device Down, UP, Service Down, UP   
Email    Zeta6_Inside    Failover External Firewall    205.132.39.12      Device
Down, UP    Email    Lobby1    Switch 1, Public Network    205.132.39.5     
Device Down, UP    Email    Lobby2    Switch 2, Public Network    205.132.39.6
     Device Down, UP    Email    Lobby3    Switch 3, Public Network   
205.132.39.7      Device Down, UP    Email    Lobby4    Switch 4, Public Network
   205.132.39.8      Device Down, UP    Email    Omega15    Win2K Server,
Chainlink    172.25.1.21    Web (Chainlink)   Device Down, UP, Service Down, UP
   Email    Omega16    Win2K Server, SNMPc    172.25.1.22      Device Down, UP
   Email    Vault2    Switch 2, Private Network    172.25.1.8      Device Down,
UP    Email    Vault1    Switch 1, Private Network    172.25.1.7      Device
Down, UP    Email    Gamma2    Unix Server, Web    205.132.39.82    Web   Device
Down, UP, Service Down, UP    Email    GSP-Gamma1    Server Service Processor   
172.25.1.250      Device Down, UP    Email    GSP-Gamma2    Server Service
Processor    172.25.1.249      Device Down, UP    Email    GSP-Gamma5    Server
Service Processor    172.25.1.248      Device Down, UP    Email    GSP-Gamma6   
Server Service Processor    172.25.1.247      Device Down, UP    Email   
GSP-Omega1    Server Service Processor    172.25.1.245      Device Down, UP   
Email    GSP-Omega2    Server Service Processor    172.25.1.246      Device
Down, UP    Email    Omega1-L1    Omega1, LAN1    172.25.1.11      Device Down,
UP    Email    Omega1-L0    Omega1, LAN0    10.5.5.11      Device Down, UP   
Email    Omega1-Oracle1    Omega1, LAN2    172.25.1.40      Device Down, UP   
Email    Omega2-L0    Omega1, LAN0    10.5.5.12      Device Down, UP    Email   
Omega2-L1    Omega1, LAN1    172.25.1.12      Device Down, UP    Email   
Brocade-Alpha    Primanry Fiber Switch    10.5.5.31      Device Down, UP   
Email    Brocade-Beta    Secondary Fiber Switch    10.5.5.32      Device Down,
UP    Email    Sigma2-Inside    Failover VPN Appliance, Internal Interface   
172.25.1.62      Device Down, UP    Email    Sigma1-Inside    Primary VPN
Appliance, Internal Interface    172.25.1.61      Device Down, UP    Email   
Tunnel-GW    VPN Internal Gateway    172.25.1.1      Device Down, UP    Email   
www.ac.prescient.com    Load-balanced Interface for www.ac.prescient.com   
205.132.39.20    Web   Device Down, UP, Service Down, UP    Email    Zeta11   
Primary Local Director    205.132.39.18      Device Down, UP    Email   
Interface Volume Zeta12    Secondary Local Director    205.132.39.19      Device
Down, UP    Email    zeta8    Primary Internal Firewall    172.25.1.9     
Device Down, UP    Email    Interface Usage
(BPS) zeta9    Secondary Internal Firewall    172.25.1.10      Device Down, UP
   Email   

 

11



--------------------------------------------------------------------------------

•   All devices / services listed above shall be considered critical and any
outage will be considered severity 1.

 

•   Based on the above chart, in the event of a failure for any of the devices
listed Fastech agrees to make notification within 15 minutes, of any failure via
email to AC_OpsOnCall@prescient.com and take no further action.

 

•   A second notification shall be required once the failure has been resolved
although no action is to be taken concerning the failover and restoration of the
failed device into service.

List of Application services to be monitored by Prescient

 

Label

   Device Role    IP Address    Services
Monitored   

Event Type

   Notification    Trend Report
Types www.ac.prescient.com    Load-balanced
Interface for
www.ac.prescient.com    205.132.39.20    Web    Device Down, UP, Service Down,
UP    Email    Auth1    App    172.25.1.42    4060 isalive    Service Down, UP
   Email    Auth2    App    172.25.1.43    4061 isalive    Service Down, UP   
Email    Viabatch1    App    172.25.1.41    Exec1-10,
5060
iserror,
5060 isalive    Service Down, UP    Email    Viaap2    App    172.25.1.45   
2242,
2243,
2249    Service Down, UP    Email    Viaap3    App    172.25.1.46    2224,
2225    Service Down, UP    Email    Viaap4    App    172.25.1.47    2244,
2245    Service Down, UP    Email    Filereg    App    172.25.1.49    2231,
2232    Service Down, UP    Email    Viasupport    App    172.25.1.48    2227   
Service Down, UP    Email    Viaap1    App    172.25.1.44    2222,
2223,
2229    Service Down, UP    Email    Gamma5-L3    Gamma5, LAN3    205.132.39.14
   DNS    Device Down, UP, Service Down, UP    Email    Gamma6-L3    Gamma6,
LAN3    205.132.39.15    DNS,
SMTP    Device Down, UP, Service Down, UP    Email    Cyclone    App   
205.132.39.46    4080 status    Service Down, UP    Email    FTP    App   
205.132.39.44    FTP    Service Down, UP    Email    Comm1    App   
205.132.39.49       Device Down, UP    Email   

 

•   All services listed above shall be monitored by Prescient only. Fastech is
not obligated to monitor or take any action related to these services.

 

•   In the event of a failure for any of the services listed Prescient agrees to
make notification to Fastech within 30 minutes via email to
nocgroup@fastechis.com.

Disk volume quota and health to be monitored by Fastech

 

Host name

   Mount Points    Warning
Usage %    Critical
Usage %    Notification    Action

OMEGA1

   /disk02    85    95    Email    None

Database/Application server

   /disk03    85    95    Email    None    /disk04    90    95    Email    None
   /disk05    90    95    Email    None

 

12



--------------------------------------------------------------------------------

   /disk06    90    95    Email    None    /disk07    90    95    Email    None
   /disk11    85    95    Email    None    /disk12    85    95    Email    None
   /disk08    85    95    Email    None    /disk09    85    95    Email    None
   /disk10    85    95    Email    None    /disk13    70    85    Email    None
   /disk14    90    95    Email    None    /disk15    90    95    Email    None
OMEGA2    /viabatch1    80    90    Email    None Application/Database server   
/viafiles    80    90    Email    None    /auth1    80    90    Email    None   
/auth2    80    90    Email    None    /viaap1    80    90    Email    None   
/viaap2    80    90    Email    None    /viaap3    80    90    Email    None   
/viaap4    80    90    Email    None    /viasupport    80    90    Email    None
   /filereg    80    90    Email    None OMEGA19    To be specified            
GAMMA1    FS on rootvg only          Email    None GAMMA2    FS on rootvg only
         Email    None GAMMA5    /cyclone    80    85    Email    None
Communication/Infrastructure server    /comm1    80    85    Email    None
GAMMA6    /home/ftps    80    85    Email    None Communication/Infrastructure
server             Email    All systems    /    80    90    Email    None   
/stand    80    90    Email    None    /var    80    90    Email    None    /usr
   80    90    Email    None    /tmp    80    90    Email    None    /opt    80
   90    Email    None    /home    80    90    Email    None

Oracle database table space to be monitored by Fastech

 

Metric

   Event Type   Notification    Action

Buffer Cache Hit Ratio

   < 90%   Email    None

Library Cache Hit Ratio

   < 99%   Email    None

Row Cache Hit Ratio

   < 85%   Email    None

Redo Log Space Request

   > 100%   Email    None

Disk Sorts

   < 10%   Email    None

Segments That Can’t Extend

   > 0   Email    None

Tablespace Used Space

   > 80%   Email    None

Tablespaces In Backup Mode

   > 0   Email    None

Rollback NOWAIT Hit Ratio

   > 99%   Email    None

Redo Allocation Latch Ratio

   > 1%   Email    None

Redo Copy Latch Ratio

   > 1%   Email    None

All critical patch analysis & installation to be performed by Prescient unless
otherwise specifically directed in writing.

 

13



--------------------------------------------------------------------------------

Network monitoring

 

Device

  

Services Monitored

   Event
Type   Notification    Action Router Interface    Utilization per Month    > 70%
  On-line Report    None Router Interface    Error Rate per Month    > 1%  
Email    None LAN Segments    Utilization per Month    > 30%   On-line Report   
None LAN Segments    Error Rate per Month    > 1%   Email    None

The above measures and additional performance and utilization trend reporting
will be available to Prescient through a third party reporting application at a
minimum of Monthly frequency.

The delivery method of these performance and utilization reports will be at the
discretion of Fastech.

Operating System to be monitored by Fastech

All monitoring and reporting of operating system events are to be done according
to Fastech standards and recommendations, Though Fastech may make notification
of certain OS related events, no specific requirements for notification are
requested by Prescient.

Service Guard Monitoring

All monitoring and reporting of service guard events are the sole responsibility
of Prescient, Though Prescient agrees to make notification of service guard
events to Fastech via email.

Hardware Warranty Maintenance and Support

All hardware warranty maintenance and support is to be provided by a 3rd party
procured by Prescient monitoring and performing according to agreements between
Prescient and the 3rd party with no obligations by Fastech except notifications
as already described above.

 

14



--------------------------------------------------------------------------------

Schedule B, Exhibit 2

Service Level Agreement

 

1. Service Level Goal; Service Level Agreement. Fastech shall use all reasonable
commercial efforts to ensure that the Prescient environment is operating and
available approximately 98.5% of the time in any calendar month. In the event
that the Prescient environment is not available within the 98.5% availability
commitment and outside of the scheduled maintenance, Prescient will be eligible
to receive the service credits described below (the “Service Level Agreement”).

 

2. Definitions. The following definitions shall apply to this Service Level
Agreement.

 

  2.1 “Network Downtime” shall mean sustained packet loss in excess of fifty
percent (50%) within Fastech/Prescient’ network and for downtime periods above
98.5% uptime commitments. Downtime shall not include any packet loss or network
unavailability during Fastech/Prescient’ scheduled maintenance of the Internet
Data Centers, network and service(s).

 

  2.1.1 “Hardware Downtime” shall mean hardware unavailability within
Fastech/Prescient’ network and for downtime periods above 98.5% uptime
commitments. Hardware Downtime shall not include any hardware unavailability
during Fastech/Prescient’ scheduled maintenance of hardware, or availability
during “Network Downtime”.

 

  2.1.2 “Application Support Response” shall mean that whenever an error or
issue occurs that prevents normal processing of the Prescient environment, a
Fastech support specialist will respond within 2 hours of the event to analyze
the problem and start working on a resolution.

 

  2.2 “Excess Latency” shall mean transmission latency (i) in excess of one
hundred twenty (120) milliseconds round trip time between any two points within
Fastech/Prescient’ network.

 

  2.3 “Excess Packet Loss” shall mean packet loss in excess of one percent
(1%) between any two points within Fastech/Prescient Prescient’ network.

 

  2.4 “Performance Problem” shall mean Excess Packet Loss and/or Excess Latency.

 

  2.5 “Service Credit” shall mean an amount equal to the pro-rata total monthly
processing costs for one (1) day of Service.

 

3. Downtime Periods. In the event Prescient experiences Downtime, Prescient
shall be eligible to receive from Fastech a Service Credit for each 0.5%
Downtime period below the uptime commitment of 98.5%. Examples: If Prescient
experiences one Downtime period, it shall be eligible to receive one Service
Credit. If Prescient experiences two Downtime periods, either from a single
event or multiple events, it shall be eligible to receive two Service Credits.

 

4. Performance Problem; Packet Loss and Latency. In the event that Fastech
discovers or is notified by Prescient that Prescient is experiencing a
Performance Problem, Fastech will take all actions necessary to determine the
source of the Performance Problem.

 

5. Time to Discover Source of Performance Problem; Notification of Prescient.
Within two (2) hours of discovering or receiving notice of the Performance
Problem, Fastech will determine whether the source of the Performance Problem is
limited to the Prescient Equipment and the Fastech equipment connecting the
Prescient Equipment to the Fastech/Prescient LAN. If Fastech determines that the
Prescient Equipment and Fastech connection are not the source of the Performance
Problem, Fastech will determine the source of the Performance Problem within an
additional two (2) hour period. In any event, Fastech will notify Prescient of
the source of the Performance Problem within sixty (60) minutes of identifying
the source.

 

6. Time to Discover Source of Hardware Problem; Notification of Prescient.
Within two (2) hours of discovering or receiving notice of the hardware problem,
Fastech will determine the source of the problem and implement actions to
resolve the issue.

 

7. Remedy of Packet Loss and Latency. If the source of the Performance Problem
is within the sole control of Fastech, Fastech will remedy the Performance
Problem within two (2) hours of determining the source of the Performance
Problem. If the source of and remedy to the Performance Problem reside outside
of the Fastech LAN, Fastech will use commercially reasonable efforts to notify
the party(ies) responsible for the source of the Performance Problem and
cooperate with it (them) to resolve such problem as soon as possible.

 

8. Remedy of Hardware Failure. If the source of the hardware problem is within
the sole control of Fastech, Fastech will remedy the Performance Problem within
two (2) hours of determining the source of the Problem. If the source of and
remedy to the Hardware Failure reside outside of Fastech control, Fastech will
use commercially reasonable efforts to notify the party(ies) responsible for the
source of the hardware problem and cooperate fully with those parties to assist
in resolving the hardware problem as soon as possible.

 

9. Failure to Determine Source and/or Remedy. In the event that Fastech (A) is
unable to determine the source of the problem within the time periods described
in subsections 4.1 or 4.1.1 above and/or; (B) is the sole source of the problem
and is unable to remedy such problem within the time period described in
subsection 4.2 above, Fastech will deliver a Service Credit to Prescient for
each two (2) hour period in excess of the time periods for identification and
resolution described above.

 

15



--------------------------------------------------------------------------------

10. Prescient Must Request Service Credit. In order to receive any of the
Service Credits described above, Prescient must notify Fastech within seven
(7) days from the time Prescient becomes eligible to receive a Service Credit.
Failure to comply with this requirement will forfeit Prescient’s right to
receive a Service Credit.

 

11. Remedies Shall Not Be Cumulative; Maximum Service Credit. The aggregate
maximum number of Service Credits to be issued by Fastech to Prescient for any
and all Downtime periods and Performance Problems that occur in a single
calendar month shall not exceed seven (7) Service Credits. A Service Credit
shall be issued in the Fastech invoice in the month following the Downtime or
Performance Problem, unless the Service Credit is due in Prescient’s final month
of Service. In such case, a refund for the dollar value of the Service Credit
will be mailed to Prescient. Prescient shall also be eligible to receive a
pro-rata refund for (i) Downtime periods and Performance Problems for which
Prescient does not receive a Service Credit and (ii) any Services Fastech does
not deliver to Prescient for which Prescient has paid.

 

12. Assumptions; The Fastech/Prescient network consists of all information
listed in Schedule A Exhibit 1. All credits issued are outside of the 98.5%
availability commitment in any calendar month.

 

13. SERVICE LEVEL EXCLUSIONS. THE SERVICE LEVEL AGREEMENT DOES NOT APPLY TO ANY
SERVICE(S) THAT EXPRESSLY EXCLUDE THIS SERVICE LEVEL AGREEMENT (AS STATED IN THE
SPECIFICATION SHEETS FOR SUCH SERVICES) AND ANY PERFORMANCE ISSUES (I) CAUSED BY
FACTORS OUTSIDE OF FASTECH’ REASONABLE CONTROL; (II) THAT RESULTED FROM ANY
ACTIONS OR INACTIONS OF PRESCIENT OR ANY THIRD PARTIES; OR (III) THAT RESULTED
FROM PRESCIENT’S EQUIPMENT AND/OR THIRD PARTY EQUIPMENT (NOT WITHIN THE PRIMARY
CONTROL OF FASTECH). THIS SERVICE LEVEL AGREEMENT STATES PRESCIENT’S SOLE AND
EXCLUSIVE REMEDY FOR ANY FAILURE BY FASTECH TO PROVIDE SERVICE(S).

 

16